Citation Nr: 1211306	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  09-03 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Houston, Texas


THE ISSUE

Entitlement to service connection for a disability involving both feet to include pes planus.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1954 to June 1958.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision in which the RO, in pertinent part, denied the Veteran's claim for entitlement to service connection for pes planus.  The Veteran perfected a timely appeal. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral pes planus, third degree, with rotation astraguli was noted on the Veteran's June 1954 entrance examination report, and hence the Veteran's feet were not of sound condition upon entrance into military service.  

2.  Resolving all reasonable doubt in favor of the Veteran, his preexisting bilateral foot disability, to include pes planus, was aggravated by his military service.


CONCLUSION OF LAW

A preexisting bilateral foot disability, to include pes planus, was aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  VA's notice requirements apply to all five elements of a service- connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Given the favorable disposition of the claim for service connection for disability involving both feet to include pes planus, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished. 

II.  Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and clear and unmistakable evidence demonstrates that the preexisting disorder was not aggravated.  38 U.S.C.A. § 1111. 38 C.F.R. § 3.304(b) states likewise, but also states "[o]nly such conditions as are recorded in examination reports are to be considered as noted." 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable (obvious or manifest) evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  

III.  Factual Background

An August 2007 written statement from the Veteran's private doctor indicated that the Veteran reported trauma to both feet when he jumped from the wing of an aircraft, creating multiple fractures when he was in the Navy in 1957.  The doctor stated that the disabling injuries that he is currently experiencing are consistent with an old trauma of this nature.  He stated that although it is never possible to fully rule out other contributing factors, I certainly feel that the disproportionate osteoarthritis and multiple areas of bony dystrophy requiring multiple surgical procedures are consistent with trauma of this nature as described by the Veteran in this 1957 incident.  The doctor reported that the Veteran was currently suffering from a nonunion of a subtalar joint arthodesis on the left foot, requiring the use of a custom brace and bone stimulator.  He will also be undergoing surgical correction of the right foot in the near future for a severe hallux abductovalgus deformity with rigidly contracted lesser digits of the right foot, requiring fusion.  

An April 2010 VA examiner assessed the Veteran as having flexible pes planus bilaterally.  The examiner opined that considering that the Veteran had flexible pes planus when entering the service and no complaints of his feet while in service, and no disabilities noted on his exit physical, and in reality, no medical records indicating he ever had a foot problem until 2005.  He concluded that the Veteran's bilateral foot problems were not caused by or a result of the military service.  

The Veteran testified at a January 2012 Board hearing.  At that hearing, the Veteran testified that while serving on active duty he jumped off of the wing of an aircraft, about a four or five foot jump.  He stated that when he jumped he hit the hanger deck and had extreme pain in both of his feet.  The Veteran testified that he went to his lead chief and told him he could not walk, he was sent to sick bay.  He further testified that he made approximately seven trips back and forth to Tripler Army hospital in order to receive treatment for his foot condition.  The Veteran stated that they had special shoes made for him.  

IV.  Analysis

Upon entry into service, bilateral pes planus, third degree, with rotation astraguli was noted, thus demonstrating a bilateral foot disability upon entrance into military service.  See Report of Medical Examination, dated June 1954.

If, as in this case, a pre-existing disability is noted upon entry into service, the veteran cannot bring a claim of service connection for that disability, but the veteran may bring a claim for aggravation of that disability.  In that case, section 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

Therefore, because a foot disability was shown at the Veteran's entrance examination, the Board must determine if his pre-existing foot disability, to include pes planus, was aggravated during or by his period of active service.

38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  

Indeed, 38 U.S.C.A. § 1153 requires some increase in the severity of the preexisting condition causally related to military service.  See Jensen, 19 F.3d at 1417 (Fed. Cir. 1994).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  As explained in Jensen, the burden is on the Veteran in this case to establish aggravation.  If this burden is established by the Veteran, then the presumption of aggravation arises under section 1153, which then shifts the burden to the government to show a lack of aggravation by establishing that the increase in severity is due to the natural progress of the disease.  38 U.S.C.A. § 1153; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Jensen, supra.

Notably, in this case some of the Veteran's service treatment records are missing.  Specifically, records from Tripler Army Hospital for the period 1957-1958 were deemed to be unavailable (See January 2009 Formal Finding of Unavailability Memo).  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996). 

In examining the record for evidence of aggravation, the Board observes that while the Veteran was found to have physical abnormalities with his feet upon entrance into service, the record supports a history of in-service injury to the feet, and the underlying foot disability is shown to have worsened beyond the degree of disability that existed at entrance into active duty.  Specifically, the Veteran has testified to injuring his feet while in service and having continuing difficulties with his feet following that injury.  In considering the August 2007 statement from the Veteran's private doctor, who stated that he felt that the disproportionate osteoarthritis and multiple areas of bony dystrophy requiring multiple surgical procedures are consistent with trauma of this nature as described by the Veteran in this 1957 incident.  Although the Veteran was afforded a June 1958 separation examination at which his feet were noted as essentially normal, the Board observes that it may reasonably find that the increased foot pathology requiring surgical intervention indicated that the Veteran's preexisting bilateral foot disorder increased in severity.  A VA examiner, in April 2010, while stating that the Veteran's bilateral foot problems were not caused by or a result of service, did not comment directly as to what the natural progress of his preexisting condition would have been with or without the surgical intervention, but did conclude with an assessment of flexible pes planus, bilaterally.  On balance, the evidence of record raises a reasonable doubt as to a finding of aggravation.  Accordingly, resolving that doubt in the Veteran's favor, the Board determines that there is sufficient lay and medical evidence to support a finding that the Veteran's preexisting bilateral foot disability worsened during service and was thus aggravated thereby.

This lay and medical evidence, the Board concludes, does not rebut the presumption of aggravation.  Rather, it supports the conclusion that the Veteran's preexisting bilateral foot disability increased in severity as a result of his military service.  Moreover, given that the medical evidence does not contain a specific finding that such increase was due to the natural progress of that preexisting condition, the Board is unable to show by clear and unmistakable evidence that the Veteran's bilateral foot disability was not aggravated by service.  Accordingly, service connection for a bilateral foot disability, to include pes planus, is warranted.


ORDER

Entitlement to service connection for a disability involving both feet to include pes planus is granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


